Filed 5/23/16 P. v. Smith CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                    A145820
v.
KEVIN SMITH,                                                        (Lake County
                                                                    Super. Ct. No. CR938812)
         Defendant and Appellant.

                                                INTRODUCTION
         In this case we are asked to review the record after a no contest plea. Counsel for
appellant has filed his brief pursuant to People v. Wende (1979) 25 Cal.3d 436 and asks
us to make an independent review of the record in assessing the judgment. He has
advised appellant of this decision and told Smith he may also submit a supplemental brief
raising any issues he believes should be considered by this court. Counsel indicated the
brief must be filed within 30 days of counsel’s brief. To date, no supplemental papers
have been received from appellant. We review the record here and conclude the
judgment should be affirmed.
                                       STATEMENT OF THE CASE
         On June 10, 2015, the District Attorney of Lake County filed an information
charging appellant with several crimes. In count 1, appellant was charged with a
violation of Penal Code1 section 422 (making a criminal threat which would result in
1
 Unless otherwise stated, all statutory references in this opinion are to the California
Penal Code.
death or great bodily injury to Jane Smith); count 2, a violation of section 29805
(unlawful possession of a firearm by a person convicted within the past 10 years of a
violation of section 245, subdivision (a)(1)); count 3, a violation of section 25400,
subdivision (a)(2) (carrying a concealed firearm on his person, having been previously
convicted of assault with a deadly weapon, a violation of section 245, subdivision (a)(1)).
       We derive the facts of the case from the transcipt of the preliminary hearing held
on June 26, 2015. Deputy Sheriff Pisaro of Lake County testified that on March 31,
2015, he met with the alleged victim, Jane Smith. Ms. Smith advised Pisaro she was
afraid to go to her home because of threats made against her by appellant. On the same
day, Pisaro met with appellant and conducted a search based on the victim’s complaints.
The deputy found in the right vest pocket of appellant’s jacket a concealable but fully
loaded handgun with .45-caliber ammunition. The report by Ms. Smith and the fruits of
Deputy Pisaro’s arrest formed the factual basis for the charges in the information.
       On April 28, 2015, a court-appointed medical examiner submitted a report to the
trial court concluding appellant was competent to stand trial in this case. The trial court
conducted a hearing on May 19, 2015, in which he acknowledged receipt and
consideration of the competency report. The parties agreed to submit the issue on the
report. The court found appellant competent and reinstated the criminal charges.
       On June 26, 2015, appellant entered a no contest plea to a violation of count 2 of
the information. The prosecution agreed to dismiss the remaining charges in the
indictment in exchange for the no contest plea. The defense agreed there was a factual
basis for the no contest plea.
       On July 20, 2015, appellant was sentenced by the trial court to the lower term of
16 months, based on his no contest plea to count 2. Additional fines and penalties were
imposed. On the same date, the trial court also revoked appellant’s probation in case
No. CR 928399.
       On July 22, 2015, a timely notice of appeal was filed in this case.

                                             2
                                     DISCUSSION
       We have reviewed the entire record in this matter. We find no basis in this record
to disturb the judgment below. There are no issues regarding the plea here. No other
issues are presented regarding the pretrial matter and the sentence was consistent with the
plea discussions. Appellant was adequately represented by appointed counsel.
                                     DISPOSITION
       We affirm the judgment.

                                                 _________________________
                                                 DONDERO, J.


We concur:


_________________________
HUMES, P.J.


_________________________
MARGULIES, J.




                                             3